                                Case 21-14649    Doc 41    Filed 09/15/21       Page 1 of 1
Entered: September 15th, 2021
Signed: September 15th, 2021

SO ORDERED




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                               at Greenbelt
                                    In re:   Case No.: 21−14649 − TJC      Chapter: 13

Mahmoud Musa Abulhawa
Debtor

                    ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN
                                WITH LEAVE TO AMEND
Having held a hearing on the Chapter 13 Plan proposed by the Debtor and having concluded that the proposed Plan
does not fulfill the requirements for confirmation set out in 11 U.S.C. § 1325, it is, by the United States Bankruptcy
Court for the District of Maryland,

ORDERED, that confirmation of the Chapter 13 Plan proposed by the Debtor is denied; and it is further

ORDERED, that the Debtor is granted leave to file an amended Plan on or before October 12, 2021; and it is further

ORDERED, that if an Amended Plan is timely filed and served on all creditors and parties in interest, the hearing on
confirmation of the Amended Plan shall take place on November 16, 2021, at 2:00 pm, in Virtual Courtroom
(contact case trustee for hearing information); and it is further

ORDERED, that if an Amended Plan is timely filed, the Debtor/Counsel shall mail: (1) a copy of this Order,
and (2) the Amended Plan to all creditors and parties requesting notice, and shall file with the court a
certificate of service by the date set for filing the Amended Plan; and it is further

ORDERED, that if within the time granted for amendment the Debtor does not file an Amended Plan, or if this case
is not converted to a case under another chapter or voluntarily dismissed, then this case may be dismissed by the
Court pursuant to 11 U.S.C. § 1307(c)(5) without further notice or hearing.

cc:    Debtor
       Attorney for Debtor − Richard B. Rosenblatt
       Case Trustee − Timothy P. Branigan



                                                    End of Order
08x02a (rev. 04/17/2018) − RitaHester
